889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ernest Eugene AKINS, Defendant-Appellant.
No. 89-5227.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant was convicted after a bench trial of being a felon in possession of firearms which had been transported in commerce or affecting commerce in violation of 18 U.S.C. Sec. 922(g)(1).  He now appeals this conviction.  Defendant's attorney has filed a motion to withdraw as counsel and a brief as mandated by Rule 12(d)(3), Rules of the Sixth Circuit, and Anders v. California, 386 U.S. 738 (1967).  Defendant moves for his release on bail pending the disposition of this appeal.  The government and the defendant, acting in his own behalf, have briefed the issues.


4
Upon consideration, we find the appeal to be without merit.  Defendant raises five issues on appeal.  His issues concerning alleged fourth amendment violations, an invalid indictment, and improper sentencing were not raised in the trial court and, resultantly, were not preserved for appellate review.    Sigmon Fuel Co. v. Tennessee Valley Auth., 754 F.2d 162, 164-65 (6th Cir.1985).  Defendant's claim of ineffective assistance of trial counsel is more properly the subject of a collateral attack on his conviction under 28 U.S.C. Sec. 2255 and we therefore do not reach the merits of this claim in this proceeding.  Finally, we find the record contains ample evidence to support the district court's finding of guilt.


5
Accordingly, the motion to withdraw is granted, the motion for release on bail is denied, and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief Judge for the Western District of Kentucky, sitting by designation